    




Exhibit 10.41
[Aetna Logo]




Aetna Inc.
151 Farmington Avenue
Hartford, CT 06156
Thomas W. Weidenkopf
Executive Vice President and Chief
Human Resources Officer
Phone: 212-457-0752


December 22, 2017




Thomas J. Sabatino, Jr.
Executive Vice President and General Counsel
100 Park Avenue, 12th Floor
New York, NY 10017


Dear Tom,


In connection with the transactions contemplated by the Agreement and Plan of
Merger dated as of December 3, 2017 among CVS Health Corporation, Hudson Merger
Sub. Corp. and Aetna Inc., and in order to mitigate the potential adverse tax
consequences to you under Section 280G and 4999 of the Internal Revenue Code
arising from compensation that may become payable to you in connection with a
termination of employment, we have agreed that the Restricted Stock Units
previously awarded to you and otherwise scheduled to vest on May 10, 2018, shall
automatically, without further action of the Company or its Committee on
Compensation and Talent Management, be fully vested, accelerated and paid to you
in Company shares (net of applicable taxes) on December 27, 2017.


We have agreed that the shares paid to you pursuant to this agreement are
transferable on December 29, 2017 upon delivery to your UBS account (subject to
normal Company preclearance procedures). We have also agreed that, if prior to
May 10, 2018 (the original vesting date of the Restricted Stock Units), your
employment is terminated for cause (as defined in your Employment Agreement
dated March 31, 2016) or you voluntarily terminate your employment prior to such
date, then promptly following such termination of employment, you will surrender
to the Company the net after-tax shares issued to you pursuant to this agreement
that would not have vested other than because of the acceleration provided to
you pursuant to this agreement (or, if applicable, you will repay to the Company
the net after-tax amount of cash received by you on any sale of such shares).


AETNA INC.
 
AGREED AND ACCEPTED
 
 
 
 
 
 
/s/ Thomas W. Weidenkopf
 
/s/ Thomas J. Sabatino, Jr.    
By:
 Thomas J. Weidenkopf
 
Thomas J. Sabatino, Jr.
 
 
 
 
 
Dated:
 12/27/17
 
Dated:
 12-22-17






